Citation Nr: 1814802	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  17-18 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for renal cancer, with radical nephrectomy of the left kidney, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Guam Office of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Dellarco, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1961 to August 1964, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran had qualifying service in the Republic of Vietnam and therefore in-service herbicide exposure is presumed. 

2.  Resolving reasonable doubt in the Veteran's favor, the Veteran's renal cancer is etiologically related to his military service.


CONCLUSION OF LAW

The criteria for service connection for renal cancer, with radical nephrectomy of the left kidney, have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding "Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will make a determination based on the evidence of record.  

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii) (2017).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2017). The enumerated diseases which are deemed to be associated with herbicide exposure, however, do not include renal cancer.

Despite the presumptive regulations, a claimant may establish service connection based on exposure to an herbicide agent, such as Agent Orange, with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The record reflects that the Veteran had in-country service in the Republic of Vietnam during the Vietnam era; therefore, in-service herbicide exposure is presumed.  Although the Veteran's in-service herbicide exposure is presumed, the Board notes that renal cancer is not among those diseases for which service connection is available on a presumptive basis due to such exposure.

However, the Veteran has submitted credible and probative expert medical evidence linking his renal cancer to his legally presumed herbicide exposure.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In a March 2014 Clinical Abstract, Dr. B.T., M.D., stated that the Veteran had no past medical history or family history of kidney disease and cancer; and no social history of smoking any kind of tobacco and no occupational history of working in any chemical plant.  However, the Veteran had reported exposure to Agent Orange during his military service in the Republic of Vietnam.  Dr. B.T. opined that based on his research in the medical literature, that while there is insufficient evidence to determine whether an association exists between exposure to the Agent Orange and renal cancer; when considering that Agent Orange exposure was the only risk factor identified in the Veteran's medical history, it is most likely than not, that the Veteran's renal cancer is related to his Agent Orange exposure.  The doctor referenced medical literature from the Institute of Medicine in support of his opinion.  

In a January 2017 VA Medical Opinion the VA examiner wrote that review of literature has established that a positive association exists between exposure to herbicides and the subsequent development of certain types of cancer, but not renal cancer.  She opined that available evidence does not permit a conclusion regarding an association between Agent Orange exposure and renal cancer.  She concluded that it is at least as likely as not that the Veteran's renal cancer, with nephrectomy, was related to Agent Orange exposure.  In a supplemental opinion later that same month, she stated that the Veteran's renal carcinoma with nephrectomy was less likely than not (less than 50 percent probability) related to the Veteran's conceded exposure to Agent Orange.  

The Board is aware of the conflicting medical evidence as to whether the Veteran's renal cancer is related to his exposure to herbicides in service.  With regard to the medical opinions obtained, as with all types of evidence, it is the Board's responsibility to weigh the conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  Wood v. Derwinski, 1 Vet. App. 190, 193   (1991).  The Board may favor the opinion of one competent medical expert over another if its statement of reasons and bases is adequate to support that decision. Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Stated another way, the Board decides, in the first instance, which of the competing medical opinions or examination reports is more probative of the medical question at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

In this regard, the Board finds the January 2017 VA opinion is of less probative value as the VA examiner did not speak to any risk factors, or lack thereof, which could otherwise explain how the Veteran developed renal cancer if she believed that Agent Orange was not the carcinogenic culprit.  She used the rather amorphous term "available evidence," without any further explanation of what this evidence was, to dismiss an association between Agent Orange exposure and renal cancer in this Veteran.  The Board cannot say that the VA examiner provided a well-articulated rational for her opinion, due to the evidentiary significance that the Veteran had no other risk factors that could explain his development of renal cancer as was discussed by Dr. B.T. in his medical opinion. 

The Board finds that Dr. B.T.'s medical opinion is most probative, as he has provided a factually accurate, fully articulated, and reasoned explanation in reaching his conclusion that takes into account this Veteran's personal medical history and military service.  Thus, resolving all doubt in the Veteran's favor the benefit-of-the-doubt rule applies, and the claim for service connection is granted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for renal cancer, with radical nephrectomy of the left kidney, is granted.



____________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


